DETAILED ACTION

1.	NOTE:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement
2.	Applicant’s response 07/28/2021 to election is acknowledged.  Applicant elected with traverse Group I, claims 1-5 ad 8-21 and HL030PA2. Applicant states group I includes claims 28-30.  However, claim 28 is cancelled. Claims 29 and 30 are drawn to different invention which is directed to treating bacterial infection and not skin disease. Therefore, claims 1-5 and 17-21 will be examined in this application.   Applicant requests the examiner to examine all four groups as there is no serious search burden.  This is not found persuasive because MPEP 803 states that restriction is proper between patentably distinct inventions where the inventions are (1) independent or distinct as claimed and (2) a serious search and examination burden is placed on the examiner if restriction is not required. In the instant situation, the inventions of the Groups II-IV are drawn to distinct inventions, as P. acnes or P.avidum is structurally different and distinct as described in the previous Office Action. Inventions III and IV are distinct to invention I and II as drawn to treat gram positive bacterial infection rather than skin disease.  Restriction between the inventions is deemed to be proper for the reasons set forth in the previous office action. 
Further, there is nothing on this record to show P. acnes or P.avidum to be obvious variants. Should applicants traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention(s).
Concerning the burden of search, classification of subject matter is merely one indication of the burdensome nature of the search involved. The searches required by each of the inventions and the literature searches for each of the inventions, both of which are particularly relevant in this art, are not co-extensive and are much more important in evaluating the burden of search in regard to 35U.S.C. 112 (a) . Further, it is doubted that applicants would readily accept the rejection of P. acnes by the application of art teaching P.avidum.  Clearly different searches and issues are involved in the examination of each group.
Status of claims

3.	Claims 1-7, 17-27, and 29-30 are pending.
	Claims 8-16 and 28 are cancelled. 
	Claims 1-5 and 17-21 are under examination.


Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 11/03/2020 and12/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and a signed copy of each is attached to this office action.
Claim Objections
5.	Claims 1-3, 6, 19 and 20 are objected because they recite Propionibacterium bacterium.  It should be Propionibacterium.
Claim 4 is objected to because of the following informalities: the claims contain the acronym RT8, RT1, RT3, or RT5. While acronyms are permissible shorthand in the claims, the first use should include the full recitation followed by the acronym in parentheses. Appropriate correction is required.
Claim Rejections - 35 USC § 112 (b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-5 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “---------Propionibacterium bacterium that comprises Locus 4----“. It is not clear what Propionibacterium bacterium is?  It appears from the art that it should be Propionibacterium i.e., Cutibacterium.  Further it is not clear what Locus 4 meant to be. It is not clear what are metes and bound of Locus4? The specification does not define what Locus 4 is.  Does this mean the bacterium lack other loci?  Does this Locus 4 contain any nucleic acids or something different?
Claim 19 recites “-----agent X.” It is not clear what are the metes and bounds of the term agent X?

Claim Rejections - 35 USC § 112 (a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-5 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 289).
Claims are drawn to a method of treating or preventing a disease in a subject in need thereof, comprising administering a composition comprising a   bacterium that comprises Locus 4 to the subject, wherein the Propionibacterium bacterium is P. acnes, wherein the Propionibacterium bacterium is a P. acnes strain selected from HL037PA1, HL078PA1, HL053PA2, HL082PA1, HL086PA1, HL092PA1, HL110PA1, HL110PA2, HL030PA2, HL030PA1, HL063PA2, PV-66, Type IA2 P.acnl7, HL097PA1, PRP-38, 5_U_42AFAA, and HL082PA2, wherein the P. acnes is RT8, RT1, RT3, or RT5 P. acnes, wherein the P. acnes belongs to the IB-1, IB-2, or IC clade, wherein the disease is a skin disease associated with inflammation, wherein the skin disease associated with inflammation is atopic dermatitis, psoriasis, or acne, wherein the Propionibacterium bacterium produces agent X, wherein the composition comprising Propionibacterium bacterium that comprises Locus 4 is heat treated, tyndallized or supernatant-derived, wherein the composition is formulated for topical delivery.
Claims is   interpreted to encompass  any Propionibacterium/P. acnes/  HL037PA1, HL078PA1, HL053PA2, HL082PA1, HL086PA1, HL092PA1, HL110PA1, HL110PA2, HL030PA2, HL030PA1, HL063PA2, PV-66, Type IA2 P.acnl7, HL097PA1, PRP-38, 5_U_42AFAA, and HL082PA2/ RT8, RT1, RT3, or RT5 P. acnes/ IB-1, IB-2, or IC clade that is protective against any skin disease associated with Propionibacterium/P. acnes/   HL037PA1, HL078PA1, HL053PA2, HL082PA1, HL086PA1, HL092PA1, HL110PA1, HL110PA2, HL030PA2, HL030PA1, HL063PA2, PV-66, Type IA2 P.acnl7, HL097PA1, PRP-38, 5_U_42AFAA, and HL082PA2/RT8, RT1, RT3, or RT5 / IB-1, IB-2, or IC clade are used to treat or prevent skin disease associated with inflammation ,atopic dermatitis, psoriasis, or acne and does not disclose the  diverse genus since it encompasses any bacterium that are  protective against disease  inflammation ,atopic dermatitis, psoriasis, or acne .  
MPEP 2163(II) (A) (3) (a) (ii) states that one can show possession of the genus by either:
Showing a structure/correlation, i.e. some indication as to which of the  Propionibacterium/P. acnes/  HL037PA1, HL078PA1, HL053PA2, HL082PA1, HL086PA1, HL092PA1, HL110PA1, HL110PA2, HL030PA2, HL030PA1, HL063PA2, PV-66, Type IA2 P.acnl7, HL097PA1, PRP-38, 5_U_42AFAA, and HL082PA2/ RT8, RT1, RT3, or RT5 / IB-1, IB-2, or IC clade that is protective (function) against any skin disease associated with inflammation ,atopic dermatitis, psoriasis, or acne recited in the claim OR
Showing a number of species that are representative of the breadth of the genus.
However, the present specification fails to show none of the recited bacteria has any protective function against inflammation, atopic dermatitis, psoriasis, or acne.
VasCath Inc. V. Mahurkar, 19 USPQ2d 111, clearly states that "applicant mustconvey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the‘written description’ inquiry, whatever is now claimed." The specification does not"clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."
Applicant is reminded that VasCath make clear that the written description provision of 35 USC
 112 is severable from its enablement provision.
  
Conclusion
10.	No claims are allowed.
Correspondence 

11.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 

 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,





/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)